 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:08-CR-00079-GEB
12                                Plaintiff,
                                                         STIPULATION TO CONTINUE ADMIT/DENY
13                          v.                           HEARING; [PROPOSED] ORDER
14   OSCAR ANDRADE,                                      DATE: January 18, 2019
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                               STIPULATION

18          1.      By previous order, this matter was set for an Admit/Deny hearing on January 18, 2019.

19          2.      Plaintiff, United States of America, by and through its counsel, Assistant United States

20 Attorney James Conolly, and defendant, Oscar Andrade, by and through his counsel, Dina L. Santos,
21 agree and stipulate to vacate the date set for Admit/Deny hearing, January 18, 2019, at 9:00 a.m., and to

22 continue it to May 3, 2019, at 9:00 a.m.

23          3.      The reason for this request is that resolution of this matter depends largely on the

24 outcome of the charges filed against Mr. Andrade in the matter of United States v. Nunez, et al., 2:17-cr-

25 149 TLN. That case has been indicted but discovery remains ongoing and the parties anticipate that the

26 disposition of that case will take a significant amount of time.
27

28

      STIPULATION TO CONTINUE ADMIT/DENY HEARING;         1
30    [PROPOSED] ORDER
 1         4.      Accordingly, the parties respectfully request the Court adopt this stipulation and proposed

 2 order, and continue the Admit/Deny hearing until May 3, 2019.

 3

 4         IT IS SO STIPULATED.

 5
     Dated: January 17, 2019                            MCGREGOR W. SCOTT
 6                                                      United States Attorney
 7                                                      /s/ James R. Conolly
                                                        JAMES R. CONOLLY
 8                                                      Assistant United States Attorney
 9
     Dated: January 17, 2019                            /s/ Dina L. Santos
10                                                      DINA L. SANTOS
11                                                      Counsel for Defendant
                                                        Oscar Andrade
12

13

14                                                  ORDER

15

16         IT IS SO FOUND AND ORDERED.

17         Dated: January 17, 2019

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE ADMIT/DENY HEARING;       2
30    [PROPOSED] ORDER
